                                                                                                             Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 1 of 9 PageID #: 14
                                                                                      1922-CC00829

                                     IN THE STATE OF MISSOURI
                                  TWENTY-SECOND JUDICIAL CIRCUIT
                                         CITY OF ST. LOUIS

 VERTO MEDICAL SOLUTIONS L.L.C, A
 DELAWARE LIMITED LIABILITY
 COMPANY AND SETH BURGETT,

           Plaintiffs,
                                                                   Case No.______________

                   v.

 ALLIED WORLD SPECIALTY                                          JURY TRIAL DEMANDED
 INSURANCE COMPANY, A MEMBER
 COMPANY OF ALLIED WORLD
 ASSURANCE COMPANY HOLDINGS
 LTD,
 Serve at: Missouri Director Of Insurance
           301 West High Street, Room 530
           Jefferson, City, MO 65101

            Defendants.

                                         PETITION FOR DAMAGES

         COME NOW the Plaintiffs, Verto Medical Solutions, L.L.C. and Seth Burgett, by

through their undersigned attorneys, and for their complaint against Defendant Allied World

Specialty Insurance Company, state as follows:

                                                I.      PARTIES

         1.             Plaintiff Verto Medical Solutions, L.L.C (hereafter “Verto”) is a Delaware limited

liability company operating under its second amended and restated operating agreement which

provided that Delaware law applies to the extent applicable and the substantive law of Missouri

governs the operations of the company and which at all times relevant hereto maintained its

principal place of business in the City of St. Louis, Missouri.




1757786 / 190317
                                                         1                                             1
                                                                                                         Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 2 of 9 PageID #: 15




         2.        Plaintiff Seth Burgett (“Burgett”) is the founder, President and Chief Executive

Officer of Verto. He is also the controlling equity owner and director of Verto and is a resident

of the State of Illinois.

         3.        Defendant Allied World Specialty Insurance Company (hereafter “Allied World”)

is a member company of Allied World Assurance Company Holdings Ltd. that is registered to do

business in the State of Missouri, is registered by the Missouri Division of Insurance and

maintains its registered agent and registered home address as 251 Little Falls Drive, Wilmington,

DE 19808.

                               II.      JURISDICTION AND VENUE

         4.        Venue and jurisdiction of this Court is proper as the incidents giving rise to this

claim occurred here, the insurance policy at issue in this case was issued to Plaintiffs at 20 South

Sarah Street in the City of St. Louis and, under the provisions of §508.010 RSMo, venue is

proper herein.

                                 III.    GENERAL ALLEGATIONS

         5.        Defendant Allied World is in the business of writing and selling insurance,

including directors and officers liability insurance policies, in interstate commerce through

agents and brokers to commercial enterprises, including those operating in the State of Missouri.

         6.        Defendant Allied World wrote, sold and bound coverage to Plaintiffs with a

ForceField Private Company Management Liability Package Policy, Policy #0309-9667,

providing director and officer liability insurance on or about January 13, 2016, with a liability

limit of two million dollars through its authorized broker in Missouri.

         7.        Defendant Allied World’s policy was issued and listed its named insured as:

Verto Medical Solutions, LLC, 20 South Sarah St., St. Louis, MO 63108 and also named Seth

Burgett as an additional insured.

                                                    2
1757786 / 190317
                                                                                                      Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 3 of 9 PageID #: 16




         8.        Plaintiff Burgett founded Verto as a Delaware limited liability company in 2008.

         9.        Verto manufactured and sold patented sports earphones (trade named Yurbuds) at

its manufacturing and assembly facility in St. Louis, Missouri.

         10.       Between 2008 and 2014 Verto raised funds from qualified investors through the

sale of securities including notes.

         11.       In the early summer of 2014, Verto was approached by Harman International

Industries, Inc., an established manufacturer of audio products, for the purpose of purchasing

Verto’s business and assets and such asset purchase transaction was consummated in June 2014.

         12.       In early April 2016, certain shareholders wrote contentious letters to Burgett

threatening litigation.

         13.       Verto and Burgett provided timely notice and tender of said threatened claims to

Allied World and Allied World denied defense and indemnity.

         14.       On July 11, 2016, more than 60 shareholders of Verto filed suit in the Iowa

District Court for Polk County -- Vander Weide, sub nom, Dee et al v. Burgett Case No. LACL

135549 -- against Seth Burgett, alleging six different theories of recovery: fraud, breach of

fiduciary duty, breach of contract, promissory estoppel, unjust enrichment, and conversion.

         15.       Verto and Burgett provided timely notice and tender of said lawsuit to Allied

World and Allied World denied defense and indemnity.

         16.       After discovery and dispositive motion practice, the case of Vander Weide, sub

nom, Dee et al v. Burgett Case No. LACL 135549 went to trial before the Honorable Michael

Huppert in the Polk County District Court on July 30, 2018. At the close of the evidence, Judge

Huppert directed a verdict for Defendant Burgett on all claims and dismissed the case.




                                                    3
1757786 / 190317
                                                                                                          Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 4 of 9 PageID #: 17




         17.       The Vander Weide Plaintiffs timely filed a notice of appeal to the Iowa Supreme

Court. The filing of briefs and a joint appendix has been completed and the appeal awaits

submission.

         18.       Verto and Burgett provided timely notice and tender of said appeal of claims to

Allied World and Allied World again denied defense and indemnity.



                                                COUNT I

                                      BREACH OF CONTRACT

         19.       Plaintiffs adopt and re-allege as if the same were set forth here in full paragraphs

1 through 18 herein.

         20.       Allied World Policy #0309-9667 provided, inter alia, that for and inconsideration

of the payment of premium, Allied World would, pursuant to the policy, provide insurance

against certain claims made against Verto and its officers and directors as additional insureds, up

to a policy limit of $2,000,000.00.

         21.       The Allied World policy of insurance additionally provided that if Verto or its

designee tendered the defense of a claim under the policy, Allied World “shall assume the

defense of such claim.”

         22.       Plaintiffs Verto and Burgett have complied with the terms of the policy of

insurance, ForceField Private Company Management Liability Package Policy #0309-9667

issued by Allied World, by paying the premium due at inception, have tendered claims for

defense and indemnity under the policy by providing , inter alia, an attorney demand letter

written April 29, 2016 on behalf of Jason Hellickson, Ron King, and numerous members of

Verto alleging conduct by Burgett which would trigger both a defense obligation and an



                                                     4
1757786 / 190317
                                                                                                       Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 5 of 9 PageID #: 18




indemnity obligation on the part of Allied World, and have, after service of the petition

referenced above, again tendered the claim to Allied World.

         23.       By letter dated August 23, 2016, Allied World by and through its claims services

provider, LVL Claims Services, LLC, declined to provide any coverage for the suit brought by

Vander Weide and some sixty other shareholders against Seth Burgett in the Iowa District Court

for Polk Count filed July 11, 2016. Allied World’s claims service provider stated: “Allied World

shall neither defend nor indemnify Yurbuds [a product line of Verto], Seth Burgett (“Mr.

Burgett) or any other insured in connection with this matter.”

         24.       The August 23, 2016 letter went on to detail Allied World’s purported rationale

for declining coverage. Verto and Burgett replied through counsel, pointing out that the Polk

County District Court petition contained claims that were clearly covered. Counsel for Verto

and Burgett characterized Missouri law, consistent with insurance policy interpretation law

nationally, by stating the insurer’s duty to defend was broader than the duty to indemnify.

Counsel for Verto and Burgett requested Allied World reconsider its declination of coverage.

         25.       Allied World continued to refuse to provide any defense or indemnity and

therefore is and has been in continuous breach of its obligations in the ForceField Private

Company Management Liability Package insurance Policy #0309-9667.

         26.       Verto and Burgett have continued to comply with the terms of Allied World

Policy by employing counsel and vigorously defending Burgett through Trial and now on appeal.

         27.       Allied World’s breach of its contract has directly and proximately caused Burgett

and Verto damage in that they have been required to engage attorneys to defend the Vander

Weide litigation, have thereby incurred great expense, and potentially face adverse judgment.




                                                   5
1757786 / 190317
                                                                                                          Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 6 of 9 PageID #: 19




         28.       In his successful defense of the claims brought against him, including the defense

of the appeal now pending in the Iowa Supreme Court, attorney’s fees and litigation expenses

incurred now exceed $600,000.00 and continue to accrue.

         WHEREFORE, plaintiff prays judgment against Defendant Allied World in an amount

equal to its costs of defense, any applicable satisfaction of any adverse judgment and/or

indemnification, for their attorneys’ fees in defending the underlying action(s) and appeal(s), for

their attorneys’ fees in investigating and pursuing this action, litigation expenses, for statutory

penalties for vexatious refusal to defend and indemnify, for their costs in this behalf expended, for

lost interest on the funds expended in defending the underlying action(s) and appeal(s) and interest

as allowed by law and for such other and further relief as is just and proper.

                                                COUNT II

                                  VEXATIOUS REFUSAL TO PAY

         29.       Plaintiffs adopt and re-allege as if the same were set forth here in full paragraphs

1 through 28 herein.

         30.       The Allied World insurance Policy #0309-9667 issued to Verto Medical

Solutions, LLC contains, inter alia, the following provisions:

                   a)     On the Front Page above DECLARATIONS the following language

                          appears in bold capital letters: THE INSURER DOES NOT ASSUME

                          THE DUTY TO DEFEND ANY CLAIM UNDER ITS POLICY;

                          HOWEVER IF THE INSURED TENDERS THE DEFENSE OF ANY

                          CLAIM TO THE INSURER IN ACCORDANCE WITH THE TERMS

                          HEREIN, THE INSURER SHALL ASSUME THE DEFENSE OF SUCH

                          CLAIM.



                                                     6
1757786 / 190317
                                                                                                         Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 7 of 9 PageID #: 20




                   b)     On page 13 of 15 of the Policy at Section V. E. entitled “Right to Tender

                          Defense” provides that the insureds have the right to tender the defense of

                          a claim to the insurer by giving written notice of the claim within thirty

                          days of the date the claim is made. The insurer is then obligated to assume

                          the defense of the claim even if the claim is “groundless, false, or

                          fraudulent.”

                   c)     On page 8 of 15 of the Policy at Section II. 5. Entitled “Wrongful Act”;

                          the policy describes the conduct for which it provides insurance to an

                          officer or director. “Wrongful Act” means “any actual or alleged act,

                          error, omission, neglect, breach of duty, breach of trust, misstatement or

                          misleading statement by an Insured Person in his or her capacity as such,

                          or any matter claimed against an insured person by reason of his status as

                          such.”

         31.       Verto and Burgett properly tendered the defense of the lawsuit filed against him in

the Iowa District Court for Polk County on July 11, 2016 before suit was filed, immediately after

suit was filed, and thereafter.

         32.       In an August 23, 2016 letter, Allied World’s claims service provider summarized

the D&O coverage section of the Allied World policy and stated that Burgett is an “Insured”; that

the demand letter and petition constitute “claims” of “wrongful conduct” as defined by the Policy.

         33.       The claims service provider stated her conclusion as follows: Although this matter

constitutes Claim against the Insured for an Alleged Wrongful Act, the policy will not afford

coverage for any Insured for the reasons set forth below. (Emphasis in original).




                                                    7
1757786 / 190317
                                                                                                          Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 8 of 9 PageID #: 21




         34.       Allied World denied a defense and indemnity and it repeatedly, and wrongfully,

refused to reconsider its coverage decision and Plaintiffs were forced to retain Iowa counsel to

defend the suit brought in Polk County District Court in July of 2016.

         35.       Burgett and Verto retained counsel who vigorously defended discovery, motion

practice and a trial. At the close of the evidence, the District Court dismissed the Vander Weide

case. The following claims as pled were tried: breach of contract, breach of fiduciary duty, fraud,

promissory estoppel, and unjust enrichment.

         36.       The conduct of Allied World in repeatedly failing and refusing to provide a defense

and pay the attorney’s fees, and litigation costs as well as failing to honor its obligation to provide

insurance coverage for Burgett is wrongful and vexatious within the meaning of §§375.296 and

375.420 RSMo.

         37.       Plaintiffs have met all conditions precedent of the insurance policy and have made

demand on defendant and to meet its contractual obligations and it has failed and refused to do so.

         38.       Such refusal by defendant is wrongful, improper, vexatious and contrary to the

contract of insurance at issue herein.

         WHEREFORE, plaintiff prays judgment against Defendant Allied World in an amount

equal to its costs of defense, any applicable satisfaction of any adverse judgment and/or

indemnification, for their attorneys’ fees in defending the underlying action(s) and appeal(s), for

their attorneys’ fees in investigating and pursuing this action, litigation expenses, for statutory

penalties for vexatious refusal to defend and indemnify, for their costs in this behalf expended, for

lost interest on the funds expended in defending the underlying action(s) and appeal(s) and interest

as allowed by law and for such other and further relief as is just and proper.

                                                 GRAY, RITTER & GRAHAM, P.C.



                                                    8
1757786 / 190317
                                                                                  Electronically Filed - City of St. Louis - April 24, 2019 - 11:01 AM
  Case: 4:19-cv-01532-NCC Doc. #: 1-3 Filed: 05/30/19 Page: 9 of 9 PageID #: 22




                                      By: /s/Morry S. Cole
                                          Morry S. Cole                #46294
                                          Attorneys for Plaintiff
                                          701 Market Street, Suite 800
                                          St. Louis, MO 63101-1826
                                          (314) 241-5620; fax: (314) 241-4140
                                          mcole@grgpc.com




                                        9
1757786 / 190317
